 

   
  

Case 2:18-cr-00153-Z-BR Document55 Filed 07/17/20 P COURT
M7 age 1 br pe ee or OF TEXAS

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS ;
AMARILLO DIVISION JUL | 7 2020
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT couRT.
§ By _ DE
Plaintiff, § Deputy
§
v. § 2:18-CR-153-Z-BR-(1)
§
THOMAS EVERETT SEIDEL §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 1, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Thomas Everett Seidel filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Thomas Everett Seidel was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Thomas Everett Seidel; and ADJUDGES Defendant Thomas Everett Seidel guilty of Count One of the
Superseding Information in violation of 18 U.S.C. § 1001. Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, July | 7_, 2020. Mem

MATTHEW J.|KACSMARYK
ITED STATES DISTRICT JUDGE

 
